Citation Nr: 0104902	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-10 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1967 to 
January 1969.  
This appeal is before the Board of Veterans' Appeals (Board) 
from September 1998 and October 1998 rating decisions from 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO) that constructively reopened and 
denied the claim of entitlement to service connection for 
PTSD.  


REMAND

On his February 1999 substantive appeal form, the veteran 
requested the opportunity to present sworn testimony in 
support of his claim at a hearing before a Member of the 
Board at the RO.  Such a hearing was scheduled, and a 
notification letter was mailed to the veteran.  The letter 
was returned to the RO by the Postal Service, with the 
notation that the veteran's forwarding address had expired.  
Thus, the veteran never received notice of his scheduled 
hearing.  Another notation in the file reveals that he not 
surprisingly failed to show for the hearing at the scheduled 
time.

With respect to the matter of the veteran's address, there 
ordinarily exists a presumption that the relevant materials 
were mailed to the correct address.  Ashley v. Derwinski, 2 
Vet. App. 307, 308 (1992).  That presumption may be rebutted, 
however, if there is evidence to the contrary.  Id. at 309.  
In this case, review of the claims file reveals that the 
veteran provided an address on East Whittier Boulevard in the 
city of Montabello on correspondence dated in May 1997 and 
July 1998.  He then provided another address on Rosemead 
Boulevard in Pico Rivera on his October 1998 notice of 
disagreement.  The RO mailed the statement of the case to the 
Pico Rivera address in November 1998.  A substantive appeal 
form signed by the veteran was received in February 1999.  
This form, however, bore the Montabello address.  

An August 1999 statement from the veteran's representative 
indicates that the representative was unable to verify his 
address.  Correspondence regarding the veteran's hearing 
request was mailed to the Montabello address in August 1999.  
Although a response was specifically requested, none was 
received from the veteran.  In October 2000, a letter 
notifying the veteran of the time and date of his scheduled 
hearing was mailed to yet a third address on Valley Boulevard 
in La Puente.  As noted above, the October 2000 letter was 
returned to the RO by the post office.  

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The Board wishes to emphasize that 
the veteran bears some responsibility in the development of 
his claim.  "The duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
This includes keeping the RO apprised of his current 
whereabouts.

"In the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of VA to turn 
up heaven and earth to find him.  It is only where a file 
discloses other possible and plausible addresses that an 
attempt should be made to locate him at the alternate known 
address before finding abandonment . . . ." Hyson v. Brown, 
5 Vet. App. 262, 265 (1993) [emphasis by the Court].

It is the opinion of the Board that the instant case presents 
such a fact pattern.  The veteran has clearly failed in his 
responsibility to notify the VA of his current address 
throughout the course of this appeal.  However, the RO has 
not fulfilled the mandate set forth in Hyson, to attempt to 
locate the veteran at alternate known addresses.  
Furthermore, we note that medical records contained in the 
file indicate the veteran received regular medical treatment 
from the VA medical system.  A cross-check for the veteran's 
current address with VA medical records is reasonable under 
the circumstances.  Any VA records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (1999).  
A request for a hearing may not be withdrawn by an 
appellant's representative without the consent of the 
appellant.  38 C.F.R. § 20.702(e).  The veteran has not 
withdrawn his hearing request and as explained above, he has 
not received adequate notice of the date and time of the 
scheduled hearing.  Therefore, another opportunity should be 
afforded him for a hearing on appeal before a Member of the 
Board for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

1.  The RO should conduct a search of VA 
records, including those maintained by 
the VA health care system, to identify 
the veteran's most recent address.

2.  The RO should schedule a hearing 
before a traveling Member of the Board.  
The veteran should be advised of the 
hearing schedule, at the two most recent 
addresses of record, and scheduled for a 
hearing, that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  
All communications with the veteran 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims file.  Any attempts to locate the 
veteran should be documented in his 
claims file as well.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 

 

